Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 7, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161107(137)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  NEW PRODUCTS CORPORATION,                                                                            Richard H. Bernstein
          Plaintiff/Counterdefendant-                                                                  Elizabeth T. Clement
          Appellant,                                                                                   Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 161107
  v                                                                  COA: 344211
                                                                     Berrien CC: 11-000280-CH
  HARBOR SHORES BHBT LAND
  DEVELOPMENT, LLC,
           Defendant/Counterplaintiff/
           Third-Party Plaintiff-Appellee,
  and
  HARBOR SHORES GOLF COURSE, LLC,
           Defendant/Counterplaintiff-
           Appellee,
  and
  WHIRLPOOL CORPORATION, CORNERSTONE
  COMMUNITY ASSET FUND, INC., CITY OF
  BENTON HARBOR, BENTON CHARTER
  TOWNSHIP, and HORIZON BANK,
            Defendants-Appellees,
  and
  MICHIGAN MAGNET FUND E, LLC,
  HORIZON BANCORP, and PNC BANK,
           Defendants,
  and
  LARRY ALLEN HEALD and HEIDI HEALD,
             Third-Party Defendants.
  ___________________________________________/

         On order of the Chief Justice, the motion of Michigan Realtors to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on August 6, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 7, 2020

                                                                               Clerk